The trial court rendered judgment for the plaintiff to recover from the defendants $475, the amount which he was obliged to pay as surety upon the attachment bond, with interest, on the ground that the plaintiff was subrogated, to that extent, to the rights of the Ansonia Reed Furniture Company. *Page 738 
The substantial question is whether this judgment can be sustained in view of the finding which shows that the Ansonia Reed Furniture Company is still indebted to the defendants upon its note for $1,357, after giving it credit for $497.50, being the amount realized by the defendants from the leases assigned as collateral security therefor, and also after crediting it with the full amount of the Duino judgment.
We are satisfied that the plaintiff cannot be regarded as a mere volunteer, for it must be assumed that he became surety on the attachment bond at the request of the Ansonia Reed Furniture Company. Berlin v.New Britain, 9 Conn. 175, 179. As to the $475, which he became legally bound to pay by reason of his principal's default, he was subrogated to the Ansonia Reed Furniture Company's right of exoneration against the defendants as makers of the note held by Duino. Paton
v. Robinson, 81 Conn. 547, 71 A. 730; Hudson TrustCo. v. Cushman, 93 Conn. 119, 105 A. 344; Bailey
v. Bussing, 28 Conn. 455.
On the other hand, the plaintiff had no direct contractual or legal relation with the defendants. The attachment bond was given solely to release property of the Ansonia Reed Furniture Company and, so far as appears, the defendants were not interested in having that property released from attachment, and received no benefit from its release. It seems to follow that although the amount paid by plaintiff was incidentally for the use of the defendants, it was not paid at their request, express or implied; and hence that the plaintiff, by such payment, succeeded only to such rights as the Ansonia Reed Furniture Company had against the defendants. The plaintiff's claim is so stated in his brief.
It can hardly be denied that if the Ansonia Reed Furniture Company had itself paid the Duino judgment *Page 739 
in full, the defendants might have set off against its claim for exoneration any indebtedness remaining due on the later note for $1,357 given by the Ansonia Reed Furniture Company to the defendants after crediting the amount of the Duino judgment on the note. And by subrogation to the rights of the Ansonia Reed Furniture Company, the plaintiff stands in its shoes as substituted creditor.
It is said that the set off is not pleaded; but in the fourth defense the $1,357 note is pleaded and the fact of maturity and nonpayment alleged. The words "by way of set off," or their equivalent, were omitted, but the facts were litigated and found, and it is quite evident that the trial court drew a distinction between their efficacy as a defense by way of set off, to the plaintiff's claim based on assignment, and his claim based on subrogation, for though the fact of assignment is found, the court gave judgment only for the claim based on subrogation. We find ourselves unable to follow this distinction, and are of opinion that the defense of set off applies also to the claim based on subrogation.
   There is error, the judgment is set aside and the cause remanded with direction to enter judgment for the defendants.
In this opinion the other judges concurred, except KELLOGG, J., who concurred in the result, but died before the opinion was written.